Citation Nr: 0113862	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.

This appeal arose from a May 1999 rating action of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a left knee disorder, a low back disability 
and Charcot-Marie-Tooth disease, finding that the claims were 
not well grounded.  This decision was confirmed and continued 
by a rating action issued in July 1999.

The issue of entitlement to service connection for a left 
knee disorder will be subject to the attached remand.


FINDINGS OF FACT

The veteran has not been shown to suffer from a chronic low 
back disorder or Charcot-Marie-Tooth disease which can be 
related to his period of service.  


CONCLUSION OF LAW

A chronic low back disorder and Charcot-Marie-Tooth disease 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as private outpatient treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a low back disorder 
and Charcot-Marie-Tooth disease.  The Board concludes that 
the discussions in the rating decision, statement of the case 
and letters have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (2000).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still.... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

A review of the veteran's service medical records indicated 
that he had reported the onset of low back pain on November 
11, 1973 following trauma suffered while playing football.  
There was no vertebral tenderness.  He displayed pain on 
flexion; otherwise, his motion was noted to be good.  The 
impression was muscle strain and he was treated with Valium.  
On November 13, 1973, he again reported with complaints of 
low back pain.  This pain was centered over the lower left 
lumbar region.  He was given a heating pad and was prescribed 
bed rest and Parafon Forte.  By the 15th of November, his 
pain was subsiding.  During the separation examination 
conducted in March 1977, he offered no complaints of back 
pain.  Numerous reserve physical examinations performed 
between 1980 and 1990 made no mention of any low back pain.  
It was not until 1993, following a motor vehicle accident 
(which did not occur during a period of service), that the 
veteran first complained of back pain.  His March 1994 
retention physical examination noted that his back pain had 
begun after the 1993 accident.  He was prescribed physical 
therapy.

The veteran's service medical records contained no references 
whatsoever to a foot drop disorder.  The January 1973 
entrance examination and the March 1977 discharge examination 
were all negative for such a condition.  Moreover, his 
reserve records do not mention this disorder.

Between May and September 1993, the veteran was treated for 
complaints of low back pain.  An x-ray and an MRI confirmed 
the presence of a posterolateral L5-S1 disc herniation to the 
left with possible impingement on the left S1 nerve root and 
a bulging L3-4 disc without evidence of impingement on the 
neural structures.  Weakness of the left foot and right foot 
drop, with left calf atrophy were first noted in 1997.  In 
October 1998, while being treated by the University of 
Kansas, the veteran indicated that this foot drop and atrophy 
had first manifested approximately three to four years 
before.  He was diagnosed with Charcot-Marie-Tooth disease 
and a herniated disc.

The veteran was afforded a VA examination in May 1999.  He 
stated that his low back pain had begun in 1973 after a 
football injury.  He suffered a herniated disc in 1993.  He 
offered no complaints related to the low back at the time of 
the examination.  The objective evaluation found that the low 
back appeared normal to inspection and was normal to 
palpation.  He displayed good range of motion and strength.  
An x-ray showed mild narrowing of the L5-S1 vertebral space.  
This examination also noted the diagnosis of Charcot-Marie-
Tooth disease, which was noted to have first been diagnosed 
in 1998.

After a careful review of the evidence of record, it is found 
that service connection for a low back disorder and Charcot-
Marie-Tooth disease is not warranted.  In regard to the low 
back, it is noted that the veteran did have complaints of low 
back pain in service, which was diagnosed as muscle strain.  
The question is whether this injury resulted in the 
development of a chronic low back disorder.  The objective 
evidence of record indicates that, following treatment for 
the muscle strain in November 1973, the veteran offered no 
further complaints of back pain during the remainder of his 
active period of service; notably, the March 1977 separation 
examination was entirely within normal limits.  Moreover, his 
reserve records also note no complaints concerning his back 
between 1980 and 1993.  The silence of these records argues 
against a finding that the injury in 1973 caused the onset of 
a chronic back disorder; rather, it would appear that this 
muscle strain was an acute injury that resolved without 
residual disability by his discharge.  Clearly, there was no 
continuity of symptomatology after service to which any 
currently diagnosed disorder could be related.  See Savage, 
supra.  The veteran was not noted to suffer from a herniated 
disc until after a nonservice-related motor vehicle accident 
in 1993.

In regard to the claim for service connection for Charcot-
Marie-Tooth disease, it is noted that the service medical 
records make no reference whatsoever to this disorder.  It 
was not diagnosed until 1998, after a nonservice-related 
motor vehicle accident.  There is absolutely no evidence that 
this condition had its onset during service.  

Therefore, it is determined that these disorders are not 
related to the veteran's period of service.  As a 
consequence, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a low back disability and for Charcot-Marie-
Tooth disease.



ORDER

Service connection for a low back disorder is denied.

Service connection for Charcot-Marie-Tooth disease is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The evidence of record indicates 
that the veteran was treated for complaints concerning his 
left knee in service in 1973 and 1975.  Numerous reserve 
examinations conducted between 1980 and 1994 also indicated 
his reports of left knee pain and occasional swelling.  While 
the veteran was examined by VA in May 1999, no opinion was 
rendered as to whether the minimal degenerative changes found 
at the time of this examination were related to the injuries 
suffered in 1973 and 1975.  Such an opinion is needed prior 
to a final determination of his appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination of the 
left knee by a qualified physician.  
After reviewing all the evidence of 
record, to include the service medical 
records, the examiner must render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed left knee disability, including 
minimal degenerative changes in the left 
knee, is etiologically related to the 
left knee injuries experienced in 1973 
and 1975.  The veteran's complaints noted 
at various times after service are be 
considered.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is requested to indicate in 
the examination report that the claims 
file has been reviewed.  A complete 
rationale for the opinion expressed must 
be provided.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



